Citation Nr: 0826952	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  05-37 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression and 
anxiety.

3.  Entitlement to service connection for disassociative 
identity disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to January 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the claims listed on the title 
page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the veteran's VA Form 21-526, Veteran's Application for 
Compensation or Pension, submitted in January 2003, she 
indicated she had been receiving treatment for her 
psychiatric disorders at VA since 1996.  Of record are VA 
treatment records from 2000, one "Mental Status Report," 
dated January 2001 (signed by a VA psychologist), and then 
treatment records from late 2002 until 2003.  Under Bell v. 
Derwinski, 2 Vet. App. 611 (1992), VA is deemed to have 
constructive knowledge of certain documents which are 
generated by VA agents or employees.  Id. at 612-13.  Hence, 
the Board finds that a remand is necessary to obtain all VA 
mental health records from 1996 to the present, as they are 
relevant to the issues on appeal.  38 U.S.C.A. § 5103.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the VA mental health records 
beginning in 1996 to the present.  If 
there are no records prior to 2000, that 
should be documented.

2.  The RO should then review any 
additional evidence and determine whether 
any additional development is warranted, 
to include efforts to verify any claimed 
in-service stressors and/or conduct any 
necessary VA compensation examinations.  
The RO must then readjudicate the 
veteran's claims under all appropriate 
statutory and regulatory provisions and 
legal theories.  If the benefits sought on 
appeal remain denied, the veteran and her 
representative must be provided with a 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

